*74OPINION ON RE-HEARING
Scott, J.
This case is before us on a petition for a rehearing. For the prior opinion see 13 Wash. 490 (43 Pac. 330), where we reversed the judgment rendered in the lower court on the ground that there was no proof upon which the jury could have found that the judgment sued on had been paid. Thereafter, being of the opinion that we had misunderstood the record in relation to such testimony, a rehearing was granted, and the cause has been re-argued, and we have come to the conclusion that we were wrong in reversing the cause, believing that there was sufficient evidence to sustain a finding that the judgment had been paid. This testimony is strung out through a number of pages of the record and so mixed up with objections and the argument of counsel that it was not fully understood at the time.
It appears that after obtaining the judgment the plaintiff wrote to defendant, who was then in this state, informing him of it and asking the defendant what he was going to do about it. Whereupon it appears that some further correspondence was had between the parties and that the defendant proposed to turn over certain real estate in satisfaction of it, although he did not fully testify in relation to this matter, owing to an objection interposed by the plaintiffs counsel, which was sustained by the court. Continuing his testimony, the defendant said: “In reply to that letter I got another letter. ... In that letter Edmunds said he had received from my father this bond of $1,500, the same, with interest, amounting to $1,525 or $1,530, which he stated was bigger than the judgment and he thought we were square."
It appears that this bond was the plaintiff’s own *75obligation and at the time he received it it amounted to a few dollars more than the judgment. In writing to the defendant about it he said as much and that he thought they were square. It seems to us that the only logical inference to be drawn from this testimony is that he had accepted the bond in payment of the judgment. It would have been a good counter claim against him if the defendant had held it, but here we find that the plaintiff’s own obligation was turned over to him b'y the defendant’s father for the defendant and received by the plaintiff, which at the time slightly exceeded the claim he held against the defendant, and the clear and legitimate conclusion to be drawn therefrom is that it could have been intended and accepted as nothing less than a payment, and, being more than the judgment, it fully paid it. Consequently the plaintiff had no right of action, and the jury were justified in finding for the defendant.
All other questions raised by the appellant were disposed of contrary to his contentions in the former opinion, with one exception, and that is over an instruction given by the court to the jury, wherein the court in referring to the judgment made use of the expression, “If you find this judgment is'shown to exist,” and it is contended that this was error, as it submitted the question of the existence of the judgment to the jury, whereas the defendant had expressly conceded that the judgmeut against him was established by the proofs. But it appears that the plaintiff took a number of special exceptions to the instructions, stating the reasons and grounds thereof with particularity and none was taken upon this ground, and, even if we were of the opinion .that the plaintiff was prejudiced by this instruction, under such circumstances it could not be urged as error. The court *76elsewhere in the instructions, however, substantially assumed that the judgment had been established and that the question of payment was the one for the jury to consider. Affirmed.
Anders, Dunbar and Gordon, JJ., concur.